Citation Nr: 0204567	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The propriety of the initial 30 percent evaluation assigned 
for the veteran's service-connected post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to April 
1972, to include service in Vietnam.  His awards and 
decorations include the Combat Infantryman's Badge and 
Pathfinder's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted him service 
connection for post-traumatic stress disorder (PTSD) and 
assigned the disability a 30 percent rating, making both the 
grant of the award and assignment of the disability rating 
effective November 26, 1997, the date of receipt of his 
claim.  

In March 1999, the veteran notified VA of his dissatisfaction 
with the 30 percent rating assigned PTSD and, in a December 
1999 rating decision, the RO increased the disability rating 
to 70 percent, effective May 1, 1999, the first day of the 
month following his discharge from an extended period of 
domicile treatment for PTSD.  VA notified the veteran of the 
decision and also sent him a formal application for 
consideration of a total disability based on individual 
unemployability (TDIU).  

In January 2000, the veteran advised VA that he was still 
dissatisfied with the schedular rating for PTSD and that he 
intended to file a claim for TDIU, which he did in March 
2000.  As the veteran has expressed his dissatisfaction with 
the initial ratings assigned at the time of the grant of 
service-connection for PTSD, the Board has recharacterized 
the issue as involving the propriety of the assignment of the 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 119.  

In November 2000, the veteran testified at a personal hearing 
held at the Board in Washington, D.C., before the 
undersigned.  At the hearing, the veteran submitted 
additional evidence, along with a signed waiver of RO 
jurisdiction of that evidence.  See 38 C.F.R. § 20.1304 
(2001).  

In April 2001, the RO granted the veteran entitlement to 
TDIU, effective from May 1, 1999.  He was notified of the 
decision and advised that he could accept the 70 percent 
disability rating for PTSD plus the TDIU and receive the same 
monetary amount as he would receive if a 100 percent rating 
were awarded for PTSD.  The veteran pursued his appeal 
requesting that a 100 percent schedular rating be assigned 
his PTSD.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  A temporary, total rating was assigned for the period 
June 17, 1998, to August 1, 1998, and from January 18, 1999, 
to May 1, 1999, the periods of the veteran's VA 
hospitalization and treatment for PTSD.  

3.  Except for the veteran's period of hospitalization from 
June 17, 1998, to August 1, 1998, for which he received a 
temporary 100 percent rating, the veteran's PTSD prior to his 
hospital admission on January 18, 1999, was shown to result 
in occupational and social impairment resulting in occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, chronic sleep impairment, and 
mild memory loss.  

4.  Effective from May 1, 1999, following discharge from his 
extended period of VA residential treatment for PTSD, his 
PTSD has resulted in occupational and social impairment 
resulting in deficiencies in work, family relations, and mood 
due to such symptoms as suicidal ideation, depression, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, impaired impulse control, and an inability to 
establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD from the effective date of the grant of 
service connection through April 30, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.130 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  Effective from May 1, 1999, the criteria for a rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.130 Diagnostic Code 
9411 (2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the case at hand, the Board finds that the June 1999 
Statement of the Case and the December 1999 and February 2002 
Supplemental Statements of the Case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review, 
VA examinations were provided, VA medical records were 
obtained and associated with the claims folder, as were his 
Social Security Administration records.  In November 2000, he 
testified at a personal hearing conducted before the 
undersigned.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

Factual Background

The veteran's active duty service included a tour in Vietnam.  
Among his awards and decorations are the Combat Infantryman's 
and Pathfinder's Badges.  In January 1999, the RO granted 
service connection for PTSD based on medical examination and 
in-service stressors, effective from November 26, 1997, the 
date of receipt of the claim for service connection, and a 30 
percent disability rating was assigned, effective the same 
date.  

The veteran's VA medical records show that he was 
hospitalized in December 1997 for depression, crying spells 
and suicidal thoughts, but no intentions.  He described sleep 
disturbances and nightmares of things relating to Vietnam.  
Clinical records show that he had not previously been 
hospitalized for such complaints.  The veteran related that 
he had two years college education and employment history as 
a tractor-trailer driver.  On hospital admission, he appeared 
well groomed and dressed.  He showed depression and 
agitation.  There was flight of ideas, vague suicidal 
ideation, but no intentions and no hallucinations.  He was 
alert and oriented in time, place and personal 
identification, with recent and remote memory intact.  He 
responded to treatment and, at hospital discharge, the 
diagnoses were rule out PTSD, chronic, moderate; rule out 
dysthymic disorder; and alcohol and cocaine dependence, in 
early full remission.  He was judged able to work and 
competent for VA purposes.  The overall GAF (Global 
Assessment of Functioning) scale score assigned was 60.  

The veteran was hospitalized in April 1998 for re-evaluation 
of PTSD.  At that time, the veteran described sleep 
disturbances and dreaming of different episodes that happened 
in Vietnam.  He denied suicidal thoughts.  He described 
crying spells, of feeling low, and thoughts about the war 
inclusively and constantly.  On admission examination, he was 
cooperative, coherent, and of normal speech.  He showed full 
range of affect.  No loose associations or flight of ideas 
were elicited.  There were no violent ideas, no 
hallucinations and no delusions.  He was alert, oriented in 
time, place and to personal identification.  Post-evaluation 
and at hospital discharge, the diagnoses were PTSD, chronic, 
mild to moderate; depressive disorder, not otherwise 
specified; rule out bipolar II disorder; and alcohol and 
cocaine dependence, in early full remission.  He was judged 
able to work and competent for VA purposes.  

The veteran was hospitalized in a VA facility in June 1998 to 
participate in an inpatient residential program for PTSD.  At 
the time, he complained of depression, sleep disturbances, 
feelings of guilt, isolation, anger, as well as, nightmares, 
intrusive thoughts, sensitivity to loud noises and 
hypervigilance.  By history, he had 20 college credits; 
worked as a truck driver from 1977 to 1996; had been homeless 
since 1993; and had recently been staying at the Vet's 
Educational and Vocational Center.  He had been divorced for 
many years, having been married for 11/2 years, and has a 16-
year-old daughter, with whom he had some contact.  He enjoyed 
watching television and reading.  On mental status 
examination, he appeared alert, neat and clean, calm, 
friendly, cooperative, oriented to time , place and person.  
His memory was fair.  There was no pressure of speech, which 
was coherent and logical.  Mood was dysphoric and he had a 
middle level of depression.  He admitted to past suicidal 
thoughts, but none currently.  He showed no evidence of 
psychotic thinking or paranoia.  Judgment and insight were 
fair.  He responded to treatment and, at discharge, the 
diagnoses were PTSD, chronic; history of alcohol and cocaine 
abuse; and nicotine dependence.  His GAF score was 50.

The report of the veteran's October 1998 VA psychiatric 
examination notes that he had been living at McVets for a 
year.  He had no impairment of thought process or 
communication, no delusions or hallucinations, and no 
inappropriate behavior.  He did have suicidal ideation and 
stated that he had "road rage" when questioned about 
homocidality, but not directed at anyone specifically.  He 
had good hygiene; was able to maintain activities of daily 
living; and was oriented.  He had short-term memory problems, 
but remote memory was intact.  He was hypervigilant and had 
very pressured speech.  He denied panic attacks, but admitted 
to having depressed mood.  His sleep was impaired.  He was 
considered competent for VA purposes.  The diagnoses were 
bipolar disorder II, provisional, versus major depression, 
recurrent; and PTSD, chronic.  

A VA physician's statement, dated in February 1999, relates 
that the veteran was going through a VA PTSD residential 
rehabilitation program and that his symptoms had worsened.  
He was experiencing more nightmares; his days were either 
spent in high anxiety or extremely low depression.  He had no 
contact with his family, nor did he have any friends.  He was 
unemployed.  It was the treating physician's impression that, 
due to the severity of the symptoms of PTSD, industrial 
capacity and social capacity were considerably impaired.  Due 
to the veteran's severity of the nightmares, intrusive 
thoughts, dysfunctional episodes, ambivalence and rage, as 
well as his inability to interact socially, his capacity to 
function on the job was very poor.  Taking into account the 
severity of the symptoms, which include industrial 
incapacitation, the psychiatrist offered that the veteran 
carried a GAF score of 35, but that he was capable of 
managing his own funds.  

The report of the veteran's VA inpatient treatment program 
from January 27, 1999, to April 21, 1999, shows that he 
participated moderately in the program and was supportive of 
the other members of the group.  He found it difficult to 
trust and form relationships with other people, but he was 
willing to take a few risks to establish several meaningful 
relationships.  He gained insight into his behavior and he 
learned new and more appropriate ways of coping.  His source 
of income was VA disability benefits.  He made application 
for subsidized housing.  At times, he isolated himself, 
avoided certain situations and events, which might remind him 
of war events.  He could quickly move into a state of 
hyperarousal, whenever a situation was uncertain, confusing 
or interpreted as threatening.  This hyperarousal was then 
followed by fight or flight behavior, which interfered with 
his ability in forming relationships or maintaining 
employment.  At program discharge, his PTSD was considered 
chronic resulting in an impairment in his ability to form 
relationships, to interact socially with others, and to find 
or keep steady employment.  

VA outpatient treatment records for April 1999 to October 
1999 show follow-up treatment for the veteran's PTSD.  In 
October 1999, he was assigned a GAF score of 45.

The report of the veteran's October 1999 VA psychiatric 
examination notes, by history, that he had worked as a truck 
driver, but he was not able to do that job anymore because of 
the rules that were imposed by the Department of 
Transportation and state rules.  He related that the fines 
were getting too high and he was getting into fights with the 
police.  Since 1992, he had been working part-time jobs, 
living with friends and living in his car.  He had lost his 
house in 1992 because of recession.  He had remained 
unemployed since 1997.  He had been awarded Social Security 
disability benefits (the record shows initially for 
osteoarthritis and substance addition, which were revised in 
August 1999 to reflect PTSD and hypothyroidism) and he was in 
receipt of VA disability benefits.  On psychiatric 
examination, he reported symptoms of re-experiencing memories 
of the war on a daily basis, dreaming about the war three to 
four times a week, and experiencing regular flashbacks.  He 
related intense irritability, trouble concentrating, 
hypervigilance, and accentuated startle response to loud 
noise.  His living experiences consisted of going to 
Narcotics Anonymous and Alcoholics Anonymous meetings, PTSD 
group sessions at the Vet Center, going for walks in the 
woods and around the water.  He did not have any specific 
hobbies, nor did he belong to any clubs or organizations.  He 
was alert, cooperative and appropriate in dress.  His speech 
was clear, coherent and goal-directed.  He was pleasant and 
his behavior was appropriate.  Mood was one of intense 
anxiety and somewhat depressed.  He was oriented.  Both 
recent and remote memory appeared to be intact.  He had good 
fund of general information.  No hallucinates or delusions 
were noted.  Thinking was abstract and judgment was intact.  
He denied any suicidal or homicidal ideations.  He was 
considered capable of managing his own financial affairs.  
The diagnoses were PTSD, severe and chronic; and alcoholism 
and polydrug dependence, in full remission for the last two 
years.  The examining psychiatrist noted that he had reviewed 
the claims file and he assigned the veteran a GAF score of 
36.  

The veteran's VA outpatient treatment records for October 
1999 to October 2000, to include a VA psychologist's 
statement of October 2000, essentially reflect that the 
veteran was receiving treatment for PTSD and that his 
condition had become worse.  

During the veteran's personal hearing held at the Board in 
November 2000, he related that he had not worked in many year 
because of his PTSD; that he was receiving VA outpatient 
treatment for the condition about once-a-month and at the Vet 
Center about once-a-week.  He reiterated that he had been a 
truck driver, but was currently going to computer school 
through the VA Vocational Rehabilitation program.  

VA outpatient treatment records for November 2000 to March 
2001 show that the veteran was being seen for PTSD.  In April 
2001, VA received copies of the veteran's Social Security 
Administration records, which consisted primarily of VA 
medical records.  

Associated with the claims folder is the veteran's VA 
vocational rehabilitation folder.  A March 2001 statement 
from a vocational counselor was to the effect that while the 
veteran had made good progress with basic independent living 
skills; workforce reentrance was not feasible for the 
veteran.

On VA psychiatric examination in August 2001, the veteran's 
claims file was available and reviewed by the examiner.  On 
examination, the veteran related PTSD symptoms of nightmares, 
three to four times a week, frequent flashbacks, and 
intrusive thoughts.  He avoided crowds.  He had difficulty 
expressing emotions towards others and claimed that he had no 
friends and that he could not keep relationships.  He 
remained isolative, staying in his house and going for walks 
in the woods.  He felt depressed had suicidal ideations, on 
and off, but had not attempted to kill himself.  He claimed 
his daughter could not understand him.  He was irritable and 
edgy all the time.  He was hypervigilant.  He had startle 
response to unexpected loud noises.  At the time of the 
examination, he was single; he had no relationships with 
anyone; he had no friends; and his daughter did not want to 
be around him nor did she want to talk to him.  He tried to 
do household chores; got involved doing some crafts, which 
were supplied by the VA hospital; and took walks in the 
woods.  He was not active in any clubs or organizations, nor 
did he have any specific hobbies.  On examination, he was 
alert, cooperative, and appropriately dressed.  His speech 
was slow, but clear and coherent.  He was oriented.  Both 
recent and remote memory appeared to be intact.  Mood was 
irritable, anxious and depressed.  He had suicidal ideations, 
on and off, but he did not want to kill himself.  He had no 
homicidal ideations.  His thinking was abstract.  He denied 
any hallucinations or delusions.  His judgment and insight 
were fair.  The psychiatrist found that the veteran was 
capable of managing his own financial affairs.  The diagnoses 
were PTSD and polydrug dependence, in full remission for the 
last five years.  The examiner assigned a GAF score of 
between 38 and 42 for the veteran's condition.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 119.  

The veteran's PTSD is evaluated under Diagnostic Code 9411, 
which provides for a 30 percent rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

Medical evidence reflects that the veteran's manifestations 
of PTSD consist of sleep difficulties, combat related 
nightmares, intrusive thoughts, sensitivity to loud noises, 
and hypervigilance.  Between late 1997 and early 1999, there 
is clinical evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood anxiety, chronic sleep 
impairment, and mild memory loss.  Following hospitalization 
for treatment of PTSD in December 1997, a GAF score of 60 was 
assigned.  He was judged able to work and competent for VA 
purposes.  In May 1998, following a month long 
hospitalization for treatment for PTSD, he was judged able to 
work and competent.  At that time, he was assigned a GAF 
score of 65.  In June-July 1998, he was hospitalized in a VA 
facility where he participated in an inpatient residential 
program for PTSD.  By history, he had 20 college credits, had 
prior employment as a truck driver from 1977 to 1996, had 
been homeless since 1993, and had recently been staying at 
the Vet's Educational and Vocational Center.  He had been 
divorced for many years, having been married for 11/2  years, 
and has a 16-year-old daughter, with whom he had some 
contact.  He enjoyed watching television and reading.  He 
responded to treatment and, at hospital discharge, the 
diagnoses were PTSD, chronic; history of alcohol and cocaine 
abuse; and nicotine dependence.  A GAF score of 50 was 
assigned.  The report of his October 1998 VA psychiatric 
examination again shows that he was considered competent.  
The medical report did not contain a GAF score.  

Pursuant to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 61 and 70 denote some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but the individual is generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  GAF scores between 51 and 60 denote moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e. g., few friends, 
conflicts with peers or co-workers).  GAF scores between 41 
and 50 denote serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

The above-mentioned medical evidence shows the various 
examiners consistently found that the veteran was maintaining 
good hygiene; that he was able to maintain activities of 
daily living; and that he was oriented for time, place and 
person.  Symptoms of flattened affect, circumstantial, 
circumlocutory or stereotyped speech; panic attacks of more 
than once a week; difficulty in understanding complex 
commands; and impaired judgment were not present, which would 
warrant a 50 percent, or higher, disability rating.  Hence, 
from the date of the initial grant of the award of service 
connection for PTSD, in November 1997, to the conclusion of 
the veteran's hospitalization in April 1999, a 30 percent 
rating for PTSD is entirely appropriate.  

However, the veteran's mental condition evidently 
deteriorated in early 1999.  At that time, he entered a PTSD 
residential rehabilitation program.  Medical evidence shows 
that his symptoms had worsened.  At the time, he was having 
no contact with family nor did he have any friends.  His 
treating physician considered the veteran's industrial and 
social capacities to be considerably impaired due to PTSD.  
He was assigned a GAF score of 35 and judged capable to 
managing his own funds.  

A GAF score between 31 and 40 denotes some impairment in 
reality testing or communications (e.g., speech is at times 
illogical, obscure, or irrelevant) or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home; and 
is failing at school).  At the veteran's discharge from the 
residential treatment program in April 1999, his PTSD was 
considered chronic resulting in an impairment in his ability 
to form relationships, to interact socially with others, and 
to find or keep steady employment.  

The veteran's subsequent VA outpatient treatment records for 
1999 through 2001 show follow-up VA treatment for PTSD.  He 
underwent VA psychiatric examinations in October 1999, 
October 2000, and August 2001, which consistently showed 
occupational and social impairment due to symptoms consisting 
of suicidal ideation; intermittently illogical speech; 
depression affecting his ability to function independently, 
appropriately and effectively; impaired impulse control; and 
difficulty in adapting to stressful circumstances, and in his 
inability to establish and maintain effective relationships.  
During this period, he was assigned GAF scores of 36 (October 
1999), and between 38 and 42 (August 2001).  

On most recent VA examination (August 2001), the veteran 
related PTSD symptoms of nightmares, frequent flashbacks; and 
intrusive thoughts.  He avoided crowds and experienced 
difficulty expressing emotions towards others.  He related 
that he had no friends; that he could not keep relationships; 
and that his daughter did not understand him.  On 
examination, he was alert, cooperative, and appropriately 
dressed.  His speech was slow, but clear and coherent.  He 
was oriented.  Both recent and remote memory appeared to be 
intact.  Mood was irritable, anxious and depressed.  He had 
suicidal ideations, on and off, but he did not want to kill 
himself.  He had no homicidal ideations.  His thinking was 
abstract.  He denied any hallucinations or delusions.  His 
judgment and insight were fair.  The psychiatrist found that 
the veteran was capable of managing his own financial 
affairs.  

Under the circumstances, the Board finds that, overall, the 
veteran's PTSD, since April 1999, manifests symptomatology 
more closely meeting the criteria for a 70 percent schedular 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As 
noted in the reports of the above mentioned psychiatric 
examinations, the examiners consistently found that the 
veteran was adequately groomed, alert and oriented; 
manifested appropriate behavior; maintained clear, relevant 
and logical speech; and reported no panic attacks.  In the 
absence of evidence of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
him self or others; an inability to perform activities of 
daily living; and disorientation, or memory loss, the 
criteria for the next higher schedular evaluation, 100 
percent, is not warranted.  

Considering all the evidence, the Board concludes that the 70 
percent rating for PTSD is warranted for the period beginning 
on May 1, 1999, the first day of the month following his 
April 1999 release from VA residential treatment for PTSD.  
In this regard, the Board notes that this is an initial 
rating case, and consideration has been given to "staged 
ratings" for the condition over the period of time since 
service connection became effective on November 26, 1997.  
See Fenderson, 12 West at 119 ("staged ratings" should be 
considered for various periods of time in cases involving 
initial ratings).  Likewise, the Board notes that the RO has 
effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  Thus, a remand 
for this purpose is unnecessary.  

Further, the Board finds that the veteran's PTSD is not shown 
to be so exceptional or unusual as to warrant an evaluation 
in excess of 70 percent on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In the instant case, there is a 
Social Security Administration award of disability benefits; 
however, those benefits were initially awarded on a 
combination of osteoarthritis and substance abuse, later 
revised to reflect PTSD and hypothyroidism.  In addition, the 
medical evidence is not reflective of greater disability or 
that his PTSD, has rendered impracticable the application of 
the regular schedular standards and the Board need not remand 
the matter for compliance with the procedures set forth in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

As the assignment of an initial 30 percent evaluation for 
PTSD from November 26, 1997, through April 30, 1999, was 
proper, a higher evaluation is denied.  

A disability rating in excess of 70 percent for PTSD, 
effective from May 1, 1999, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

